Name: 86/195/EEC: Commission Decision of 9 April 1986 concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-05-28

 Avis juridique important|31986D019586/195/EEC: Commission Decision of 9 April 1986 concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil Official Journal L 142 , 28/05/1986 P. 0051 - 0060 Finnish special edition: Chapter 3 Volume 21 P. 0055 Swedish special edition: Chapter 3 Volume 21 P. 0055 *****COMMISSION DECISION of 9 April 1986 concerning animal health conditions and veterinary certification for imports of fresh meat from Brazil (86/195/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 16 thereof, Whereas animal health conditions and veterinary certification requirements for imports of fresh meat from Brazil have been established by Commission Decision 85/97/EEC (3), particularly as regards foot-and-mouth disease; Whereas recently evolved scientific conclusions in respect of the survival of foot-and-mouth disease virus in certain categories of fresh meat suggest that a general review of import conditions for this meat from countries where the disease is endemic should take place; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of fresh meat from Brazil as follows: (a) de-boned fresh meat of bovine animals, excluding offal, from the States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia and EspÃ ­rito Santo, from which have been removed the major accessible lymphatic glands, which presents the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex A; (b) fresh meat of domestic solipeds which presents the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex B; (c) the following offal of bovine animals from the States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, BahÃ ­a and EspÃ ­rito Santo: - completely trimmed hearts, - completely trimmed diaphragmatic muscles, - completely trimmed tongues with epithelium and without bone, cartilage or tonsils, which presents the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex C. 2. Member States shall prohibit the import of categories of fresh meat from Brazil other than those referred to in paragraph 1. Article 2 1. By way of derogation from Article 1 (2), Member States may also authorize the importation of certain kinds of offal of bovine animals: - completely trimmed livers, - completely trimmed masseter muscles, - trimmed lungs, - other trimmed offal without bone or cartilage, presenting at least the guarantees laid down in the accompanying animal health certificate corresponding with the specimen given in Annex D. Masseter muscles may be used either for human consumption or in the manufacture of pet food, Lungs, livers and other offal are to be used in the manufacture of pet food only. 2. The authorization, provided for in paragraph 1, to import the offal described above for human consumption or for use in the manufacture of pet food can only be given to establishments especially approved for this purpose by the Member States. Member States shall immediately inform the Commission of the approval and the conditions of approval of such establishments. In any case, the authorization can only be given to a processing establishment approved by the national authorities and under continuous veterinary supervision and on condition that a guarantee is provided that the raw material will be used only for the specified purpose without risk of contact with any product which remains unsterilized, and that it will not leave the establishment in its original state, except in case of necessity where it is consigned to an animal carcase destruction plant under the control of an official veterinarian. In addition the following minimum conditions shall be met: (a) on dispatch to Community territory, the raw material shall be enclosed in leak-proof and sealed containers. In case masseter muscles are used for human consumption, the cartons, the containers and the accompanying documents must be marked: 'Use restricted to the manufacture of cooked meat based products'. In case livers, masseter muscles, lungs or other offal are used in the manufacture of pet food, the cartons, the containers and the accompanying documents must be marked: 'Use restricted to the manufacture of pet food'. In both cases, the containers and the accompanying documents shall bear the name and address of the consignee. (b) the raw material shall be transported from the point of arrival in Community territory in containers or means of transport which are leak-proof, duly sealed, to the processing establishment approved by the national authorities and under continuous veterinary supervision. However, in case of necessity, the raw material may be consigned temporarily to a cold store which is approved for the purpose and is under continuous veterinary supervision provided the above conditions are met; (c) on arrival in the territory of the Member State of destination and before dispatch of the raw material to the approved processing establishment, notification of intending dispatch shall be made as quickly as possible to the local official veterinarian; (d) the raw material, during manufacture, shall be sterilized in tins in such a way as to achieve a minimum Fc value of 3 and a veterinary inspection shall be made to ensure that the finished product has actually achieved that value; (e) the vehicles and containers or any other means of transport referred to in (b) and all equipment and utensils which come into contact with the raw material before sterilization shall be cleansed and disinfected and packagings shall be destroyed in an incinerator 3. The authorization referred to in paragraph 1 shall be notified to the competent authorities of Member States through which the raw material will pass. Article 3 While continuing to prohibit routine vaccination against foot-and-mouth disease in their territories, Denmark, Ireland and the United Kingdom may, in respect of the de-boned fresh meat of bovine animals referred to in Article 1 (1) (a), and in the offal referred to in Article 1 (1) (c), retain the arrangements which they were applying to the importation of this fresh meat until the date of application of this Decision. Article 4 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 5 This Decision shall apply with effect from 1 April 1986. However, the certificates currently used, amended if necessary in accordance with the provisions of this Decision, may be used until 30 June 1986. Article 6 This Decision shall be reviewed in the light of the evolution of foot-and-mouth disease in the Community and in the event of any changes in the control measures taken for this disease. Article 7 Decision 85/97/EEC is hereby repealed. Article 8 This Decision is addressed to the Member States. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 36, 8. 2. 1985, p. 43. ANNEX A ANIMAL HEALTH CERTIFICATE for de-boned fresh meat (1) of bovine animals, excluding offal, intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) Ministry: Department: References: (Optional) I. Identification of meat Meat of bovine animals. Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The de-boned fresh meat described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported directed from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The de-boned fresh meat is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The de-boned fresh meat described above originates from carcases (i) which have matured at a room temperature of more than + 2 °C for at least 24 hours before the bones were removed and (ii) in which, after maturation and before the bones were removed, the pH value measured electronically in the middle of the longissimus dorsi muscle has been recorded as less than 6,0 in each case. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for human consumption from domestic bovine animals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional. (3) Only de-boned fresh meat from bovine animals, from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Additional conditions required by the United Kingdom. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Brazil Ministry: Department: References: (Optional) I. Identification of meat Meat of domestic solipeds. Nature of cuts: Type of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Brazil for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on Seal (Signature of official veterinarian) (1) Fresh meat: means all parts fit for human consumption from domestic solipeds which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in implementation of Article 19 (a) of Directive 72/462/EEC. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 1 (1) (c) (hearts, diaphragmatic muscles and tongues) of bovine animals intended for consignment to the European Economic Community Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) Ministry: Department: References: (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal (hearts, diaphragmatic muscles, tongues): Type of packaging: Number of packages: Net weight: II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holding of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 °C for at least three hours, or, in the case of diaphragmatic muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 1 (1) (c), only the following offal of bovine animals is authorized for importation: hearts and diaphragmatic muscles from which lymphatic glands, adhering connective tissue and fat have been completely removed and tongues with epithelium and without bone, cartilage and tonsils. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (1) Additional conditions required by the United Kingdom. ANNEX D ANIMAL HEALTH CERTIFICATE for offal (1) authorized by Article 2 of bovine animals intended for consignment to the European Economic Community for processing Country of destination: Reference to the public health certificate (2): Exporting country: Brazil (Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) Ministry: Department: References: (Optional) I. Identification of offal (1) Offal of bovine animals. Nature of offal: Nature of packaging: Number of packages: Net weight: II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s): Address(es) and veterinary approval number(s) of the approved cutting plant(s): III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee (approved processing establishment for meat for: human consumption (4) / pet food (4)): IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The offal described above is obtained from: - bovine animals which have remained in the territory of Brazil (States of Rio Grande do Sul, Minas Gerais, Santa Catarina, ParanÃ ¡, SÃ £o Paulo, Rio de Janeiro, GoiÃ ¡s, Bahia, EspÃ ­rito Santo) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - bovine animals which have spent this period in a region in which foot-and-mouth disease vaccination of bovine animals is regularly carried out and officially controlled, - bovine animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 60 days, and around which within a radius of 25 km there has been no case of foot-and-mouth disease for 30 days, - bovine animals which have been transported direct from their holdings of origin to the approved slaughterhouse concerned without passing through a market, without contact with animals which do not comply with the conditions required for export of their meat to the Community, and if conveyed in a means of transport, the latter has been cleaned and disinfected before loading, - bovine animals which have passed the ante-mortem health inspection, referred to in Chapter V of the Annex I to Directive 64/433/EEC as amended, at the slaughterhouse during the 24 hours before slaughter and have in particular been subject to examination of the mouth and feet and showed no evidence of foot-and-mouth disease. 2. The offal is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the European Community has only been authorized after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishment(s) under the control of an official veterinarian. 3. The offal described above has matured at a room temperature of more than + 2 °C for at least three hours, or, in the case of masseter muscles, for at least 24 hours. 4. (1) Done at , on Seal (Signature of official veterinarian) (1) Under the conditions laid down in Article 2 only the following offal of bovine animals is authorized for importation: livers from which lymphatic glands, adhering connective tissue and fat have been completely removed and, in accordance with Article 18 (2) of Directive 72/462/EEC, whole masseter muscles, incised in accordance with paragraph 41 (A) of Chapter VII of Annex I to Directive 64/433/EEC, from which lymphatic glands, adhering connective tissue and fat have been completely removed, trimmed lungs of bovine animals intended exclusively for the manufacture of pet food, from which tracheae, and main bronchi and the mediastinal and bronchial lymphatic glands have been removed and other offal without bone or cartilage from which lymphatic glands, adhering connective tissue, fat and mucus have been completely removed. (2) Optional. (3) For containers the registration number should be given, for aircraft the flight number and for ships the name. (4) Delete as appropriate.